Name: Commission Regulation (EC) No 2301/98 of 23 October 1998 determining the extent to which applications lodged in October 1998 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: animal product;  European construction;  tariff policy;  international trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 24. 10. 98L 287/20 COMMISSION REGULATION (EC) No 2301/98 of 23 October 1998 determining the extent to which applications lodged in October 1998 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1899/ 97 (1) setting rules of application in the poultrymeat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94, and in partic- ular Article 4(5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1998 are, in the case of some prod- ucts, for quantities less than or equal to the quantities available and can therefore be met in full, but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 1. Applications for import licences for the period 1 October to 31 December 1998 submitted under Regula- tion (EC) No 1899/97 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 January to 31 March 1999 applications may be lodged pursuant to Regulation (EC) No 1899/97 for import licences for a total quantity as referred to in Annex II. Article 2 This Regulation shall enter into force on 24 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 267, 30. 9. 1997, p. 67. EN Official Journal of the European Communities24. 10. 98 L 287/21 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1998 1 3,97 2 3,44 4 100,00 7 2,49 8 18,87 9 3,58 10 100,00 11 100,00 44 7,59 45 100,00 12 100,00 14  15 4,24 16 100,00 17  18  19 100,00 21 100,00 23 100,00 24 100,00 25 100,00 26 100,00 27 100,00 28  30  32  33  34  35  36  37 7,20 38 43,47 39  40 100,00 43  EN Official Journal of the European Communities 24. 10. 98L 287/22 ANNEX II (tonnes) Group No Total quantity available for the period 1 January to 31 March 1999 1 1 638,75 2 373,75 4 13 518,53 7 2 415,00 8 603,75 9 1 380,00 10 1 304,36 11 373,75 44 316,25 45 1 189,85 12 1 336,75 14 3 018,75 15 1 408,75 16 966,00 17 1 293,75 18 258,75 19 412,38 21 2 043,00 23 1 817,63 24 115,00 25 4 521,25 26 207,00 27 1 837,50 28 293,25 30 1 552,50 32 603,75 33 431,25 34 2 156,25 35 172,50 36 862,50 37 143,75 38 143,75 39 1 380,00 40 407,10 43 862,50